FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 24, 2022

                                            No. 04-22-00366-CV

                                        IN RE Gabriel ESTRADA

                                     Original Mandamus Proceeding1

                                               ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        On June 21, 2022, relator filed a petition for writ of mandamus. Mandamus is an
extraordinary remedy, available only when the relator can show (1) the trial court clearly abused
its discretion or violated a duty imposed by law; and (2) there is no adequate remedy by way of
appeal. See Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). As the
Texas Supreme Court recently recognized, mandamus is not meant for grievances that may be
addressed by other remedies. See Elec. Reliability Council of Tex., Inc. v. Panda Power
Generation Infrastructure Fund, LLC, 619 S.W.3d 628, 641 (Tex. 2021). This court has
reviewed orders granting pleas to the jurisdiction under Texas Family Code section
102.003(a)(9) on direct appeal. See, e.g., In re Guardianship of C.E.M.-K., 341 S.W.3d 68, 78
(Tex. App.—San Antonio 2011, pet.) (concluding former step-father had standing to file
SAPCR); see also Y.B., 300 S.W.3d 1, 3 (Tex. App.—San Antonio 2009, pet. denied). However,
because relator has not shown he has no adequate remedy by direct appeal, we conclude relator
is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.
See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on June 24, 2022.
                                                                              PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT



1This proceeding arises out of Cause No. 2007-CI-07900, styled In the Interest of J.N.M., a Child, pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Cynthia Marie Chapa presiding.